              Case 2:19-cr-00260-RSM Document 77 Filed 09/03/21 Page 1 of 1




 1                                                                  Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
 8                             WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                              No. CR19-260 RSM
                      Plaintiff,
11                                                        ORDER TO SEAL
                  v.
12
   ROSALIANA LOPEZ-RODRIGUEZ,
13                    Defendant.
14
15         Based upon the motion of the United States and the representations made therein, it is
16 HEREBY ORDERED that the United States’ motion regarding disclosure of certain matters
17 in this case be filed under seal.
18         IT IS SO ORDERED.
19         Dated this 3rd day of September, 2021.
20
21
22
                                                      A
                                                      RICARDO S. MARTINEZ
                                                      CHIEF UNITED STATES DISTRICT JUDGE
23
24 Presented by:
25
   s/ Jonas Lerman
26 JONAS LERMAN
27 Assistant United States Attorney
28

     Order to Seal – 1                                                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Lopez-Rodriguez, CR19-260 RSM                          SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
